DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
 	Claim 19 is objected to because of the following informalities:  it recites “The non-transitory machine-readable medium of claim 17” however claim 17 is a device claim.  Claim 19 should be dependent from claim 18.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-2, 4, 13-16, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (U.S. 2016/0036953).
With regard to claim 1, Lee teaches a mobile device [abstract], comprising: 
     a wireless network communication interface for communication over a wireless network (Fig. 15, 1521; Fig. 16, 1621 and 1622; Fig. 17, 1721 and 1722; [0101] the first wearable device 120 and the second wearable device 130, according to an exemplary embodiment, may be connected to the mobile terminal 110 via a wired or wireless network; [0119] The connection may include a connection via a wireless communication and/or a wired communication; [0176] Referring to FIG. 15, the smart phone 520 according to the exemplary embodiment may communicate with the smart watch 510 via a wireless network 1521 and communicate with the earphone 530 via a wired network 1522…the smart phone 520 may communicate with the smart watch 510 via a wired network and communicate with the earphone 530 via a wireless network.  Alternatively, the smart phone 520 may communicate with both the smart watch 510 and the earphone 530 via a wired network or a wireless network; [0177] Referring to FIG. 17, the smart phone 520 may transmit data to and receive data from the smart watch 510 by using a Wi-Fi connection 1721 and transmit data to and receive data from the earphone 530 by using a Bluetooth connection 1722); 
     a processor coupled to the wireless network communication interface (Fig. 83, processor 8330; [abstract] a processor configured to determine a first wearable device; [0439] As illustrated in FIG. 83, the mobile terminal 8300 according to an exemplary embodiment may include a communication unit 8310 (e.g., communicator), a memory 8320, and a processor 8330; [0449] The memory 8320 may store programs for processing and control of the processor 8330 and may store input data or output data; [0459] The processor 8330 may include a CPU (Central processing Unit), an AP (Application Processor) and/or an APU (Accelerated Processing Unit)); 
     a memory accessible to the processor (Fig. 83, memory 8320; [abstract] a memory configured to store capability information indicating capabilities of the wearable device; [0439] As illustrated in FIG. 83, the mobile terminal 8300 according to an exemplary embodiment may include a communication unit 8310 (e.g., communicator), a memory 8320, and a processor 8330; [0449] The memory 8320 may store programs for processing and control of the 
processor 8330 and may store input data or output data); and 
     programming in the memory, wherein execution of the programming by the processor configures the mobile device to perform functions ([0469] the processor 8330 may determine a first wearable device,…by using the capability information about the plurality of wearable devices, which is stored in the memory 8320; [0478] The image frame processed in the camera 8371 may be stored in the memory 8320 or may be transmitted to the outside through the communication unit 8310; [0481] As illustrated in FIG. 85, the wearable device 8500 according to an exemplary embodiment may include a communication unit 8510 (e.g., communicator), a memory 8520, a processor 8530, a user input unit 8540 (e.g., user inputter), and an output unit 8550 (e.g., outputter)), including functions to: 
 	pair the mobile device with a first wearable device of a plurality of wearable devices via the wireless network (Fig. 1; Fig. 5; Figs. 8-9; Figs. 11-24; [abstract] a mobile terminal includes a communicator configured to communicate with wearable devices; a processor configured to determine a first wearable device and a second wearable device among the wearable devices capable of executing a function of the mobile terminal); 
 	receive first private user data from the first wearable device via the wireless network (Figs. 62, private data 6222; Fig. 63, private data 6223; Fig. 66, private data 6225; [0058]; [0087] The function, the capability, and the operation of the privacy protection function will now be described.  The mobile terminal 110 may perform the privacy protection function by performing a display operation of displaying a UI for inquiring of a user about whether to start a privacy protection mode by using a display unit, an audio output operation of providing the user with information to be provided to the user as audio information when the mode is the privacy protection mode, and a display operation of providing the user with information to be provided to the user as visual information when the mode is not the privacy protection mode, as executions of a plurality of sub-functions for executing the privacy protection function), wherein the mobile device does not store the first private user data in volatile or non-volatile storage ([0096] The performance information may be prestored in the wearable device, or the performance information measured by the wearable device may be stored; [0118] Examples of the memory may include a volatile memory and a non-volatile memory; [0211] The information about the capability of the wearable device, which is stored in the wearable device; [0219] The capability information, which is received by the mobile terminal 220, may be retained in a storage.  After the capability information is stored in the storage, the access to the capability information may be limited after the elapse of a predetermined time.  For example, when the function execution of the mobile terminal 220 using the capability information ends, the capability information may be encrypted, a password may be set to protect the capability information, or the capability information may be deleted from the storage or be automatically transmitted to an external device) before receiving the first private user data from the first wearable device ([0220] capability information about wearable devices are stored in the wearable devices; [0321] Referring to FIG. 62, the smart watch 6210 may transmit privacy protection or non-protection query UI data to the smart watch 6210.  The smart watch 6210 may provide a privacy protection or non-protection query UI to the user and receive relevant input from the user.  When an input of operating a privacy protection mode is received from the user, the smart watch 6210 may transmit a privacy protection mode ON message to the smart phone 6220.  When the privacy protection mode ON message is received, the smart phone 6220 may transmit data, which is predefined as private data, to the smart glass 623); 
([0096] The performance information may be prestored in the wearable device, or the performance information measured by the wearable device may be stored; [0118] Examples of the memory may include a volatile memory and a non-volatile memory; [0211] The information about the capability of the wearable device, which is stored in the wearable device;); 
 	in response to a first user input on the mobile device that changes the first private user data ([0095] In a case where the capability information about the wearable device is updated, all of the capability information about the operations that may be performed by the wearable device may be received and updated, or only the capability information about the wearable device corresponding to a specific function of the mobile terminal may be received and updated.  Alternatively, only the information changed in the prestored capability information about the mobile terminal 100 may be partially updated; [0148] an operation execution request transmitted from a mobile terminal to a first wearable device may be changed according to a connection state of a second wearable device, and the operation of the second wearable device may not be performed.  For example, the UI provided through the smart watch 510 in operation S582 of FIG. 6 may be changed according to the connection state of the earphone 530, and operation 584 may not be performed), modify the first private user data in the volatile storage, the first modified private user data including the first private user ([0128] whether to perform the second operation may be determined according to the execution result of the first operation, or the method of performing the second operation may be changed according to the execution result of the first operation; [0148] a first wearable device may be changed according to a connection state of a second wearable device, and the operation of the second wearable device may not be performed.  For example, the UI provided through the smart watch 510 in operation S582 of FIG. 6 may be changed according to the connection state of the earphone 530, and operation 584 may not be performed); 
 	synchronize the first private user data on the mobile device with the first wearable device by sending the first modified private user data or a portion thereof to the first wearable device ([0113] The mobile terminal 220 may transmit the second operation execution request to the second wearable device 230 such that the second operation to be performed at the same time as the operation of the first wearable device is performed by the second wearable device so as to execute the function of the mobile terminal 220; [0128] the first operation and the second operation may be performed in association with each other. Since the second operation may be performed at the same time as the first operation or may be performed before or after the first operation, the first operation and the second operation may have an anteroposterior relation); and 
([0219] when the function execution of the mobile terminal 220 using the capability information ends, the capability information may be encrypted, a password may be set to protect the capability information, or the capability information may be deleted from the 
storage or be automatically transmitted to an external device).

With regard to claim 2, the limitations are addressed above and Lee teaches wherein the release of the first modified private user data includes: 
 	sending the first modified private user data in a final state to the first wearable device (Figs. 62, private data 6222; Fig. 63, private data 6223; Fig. 66, private data 6225; [0321] The smart watch 6210 may provide a privacy protection or non-protection query UI to the user and receive relevant input from the user.  When an input of operating a privacy protection mode is received from the user, the smart watch 6210 may transmit a privacy protection mode ON message to the smart phone 6220); and 
 	deleting the first modified private user data from the mobile device ([0219] when the function execution of the mobile terminal 220 using the capability information ends, the capability information may be encrypted, a password may be set to protect the capability information, or the capability information may be deleted from the storage or be automatically transmitted to an external device). 

With regard to claim 4, the limitations are addressed above and Lee teaches wherein the deletion command is generated in response to a timeout period elapsing in which the mobile device fails to communicate with the first wearable device via the wireless network or after a predetermined number of reconnection attempts with the first wearable device is exceeded ([0219] the access to the capability information may be limited after the elapse of a predetermined time.  For example, when the function execution of the mobile terminal 220 using the capability information ends, the capability information may be encrypted, a password may be set to protect the capability information, or the capability information may be deleted from the storage or be automatically transmitted to an external device). 

With regard to claim 13, the limitations are addressed above and Lee teaches wherein the first modified private user data or the portion thereof is sent in real time to the first wearable device or periodically at or after a synchronization time period that is an adjustable time interval set by a user of the mobile device ([0215] In FIG. 27, time points at which the mobile terminal 220 requests the first wearable device 210 and the second wearable device 230 for the capability information may vary depending on various situations or conditions; [0219] The capability information, which is received by the mobile terminal 220, may be retained in a storage.  After the capability information is stored in the storage, the access to the capability information may be limited after the elapse of a predetermined time; [0323] When the privacy protection mode message is not received within a preset time, the mart phone 6220 may transmit data, which is predefined as private data, to the smart glass 6230). 

With regard to claim 14, the limitations are addressed above and Lee teaches wherein the first private user data includes a picture, videos, a bank account, credit card information, a user id ([0187] The smart phone 520 may transmit, to the smart watch 510, UI data including information generated during the call in operation 2221, so that the smart watch 510 displays the information generated during the call.  For example, the UI data may include a phone number of a caller, caller identification, a photograph of the caller, and a call duration), a password ([0219] when the function execution of the mobile terminal 220 using the capability information ends, the capability information may be encrypted, a password may be set to protect the capability information, or the capability information may be deleted from the storage or be automatically transmitted to an external device), an email, or a text message. 

With regard to claim 15, the limitations are addressed above and Lee teaches wherein the wireless network is Bluetooth ([0072] The term "short-range wireless communication" as used herein may refer to at least one of wireless LAN (Wi-Fi), Bluetooth; [0108] The mobile terminal 220 may be connected to the earphone by using a wireless communication method, such as Bluetooth or ZigBee…The mobile terminal 220 may be connected to the smart watch by using a wireless communication method, such as Bluetooth or ZigBee), near field communication (NFC) ([0078] NFC, which is a sort of radio frequency ID (RFID) or electronic tag, refers to non-contact short range wireless communication using a frequency band of 13.56 MHz.  NFC enables data communication between devices at a distance of 10 cm through a short range wireless communication technology.  NFC may include a P2P mode, a reader/writer (RAN) mode, and a card emulation mode.  Ant+ refers to a wireless communication technology with low power consumption and is used for short range communication by using a frequency band of 2.4 GHz; [0443] The short-range wireless communication unit 8311 may include a near field communication (NFC)/RFID unit (e.g., near field communicator), WiFi ([0072] The term "short-range wireless communication" as used herein may refer to at least one of wireless LAN (Wi-Fi), Bluetooth, ZigBee, Wi-Fi Direct (WFD), Ultra Wideband (UWB), Infrared Data Association (IrDA), Bluetooth Low energy (BLE), near field communication (NFC), and Ant+; [0075] WFD is a new version of Wi-Fi technology and is mainly characterized in that WFD incorporates direct communication between devices.  For example, devices in which WFD is installed may communicate with each other and share information with each other even when no hotspot, router, or AP is provided; [0108] The mobile terminal 220 may be connected to the earphone by using a wireless communication method), ZigBee ([0072] The term "short-range wireless communication" as used herein may refer to at least one of wireless LAN (Wi-Fi), Bluetooth, ZigBee, Wi-Fi Direct (WFD), Ultra Wideband (UWB), Infrared Data Association (IrDA), Bluetooth Low energy (BLE), near field communication (NFC), and Ant+; [0076] ZigBee is one of the IEEE 802.15.4 standards that support short-range wireless communication.  ZigBee is a technology for short-range wireless communication within a distance of 10 m to 20 m and ubiquitous computing in a wireless networking environment such as one that is established in a house or an office; [0108] The mobile terminal 220 may be connected to the earphone by using a wireless communication method, such as Bluetooth or ZigBee…The mobile terminal 220 may be connected to the smart watch by using a wireless communication method, such as Bluetooth or ZigBee; [0443] The short-range wireless communication unit 8311 may include a Zigbee communication unit (e.g., Zigbee communicator)), or a mobile telecommunication network.

With regard to claim 16, Lee teaches a wearable device (Fig. 1; [abstract] a mobile terminal includes a communicator to communicate with wearable devices), comprising: 
     a wireless network communication interface for communication over a wireless network (Fig. 15, 1521; Fig. 16, 1621 and 1622; Fig. 17, 1721 and 1722; [0101] the first wearable device 120 and the second wearable device 130, according to an exemplary embodiment, may be connected to the mobile terminal 110 via a wired or wireless network; [0119] The connection may include a connection via a wireless communication and/or a wired communication; [0176] Referring to FIG. 15, the smart phone 520 according to the exemplary embodiment may communicate with the smart watch 510 via a wireless network 1521 and communicate with the earphone 530 via a wired network 1522…the smart phone 520 may communicate with the smart watch 510 via a wired network and communicate with the earphone 530 via a wireless network.  Alternatively, the smart phone 520 may communicate with both the smart watch 510 and the earphone 530 via a wired network or a wireless network; [0177] Referring to FIG. 17, the smart phone 520 may transmit data to and receive data from the smart watch 510 by using a Wi-Fi connection 1721 and transmit data to and receive data from the earphone 530 by using a Bluetooth connection 1722); 
     a processor coupled to the wireless network communication interface (Fig. 83, processor 8330; [abstract] a processor configured to determine a first wearable device; [0439] As illustrated in FIG. 83, the mobile terminal 8300 according to an exemplary embodiment may include a communication unit 8310 (e.g., communicator), a memory 8320, and a processor 8330; [0449] The memory 8320 may store programs for processing and control of the processor 8330 and may store input data or output data; [0459] The processor 8330 may include a CPU (Central processing Unit), an AP (Application Processor) and/or an APU (Accelerated Processing Unit)); 
(Fig. 83, memory 8320; [abstract] a memory configured to store capability information indicating capabilities of the wearable device; [0439] As illustrated in FIG. 83, the mobile terminal 8300 according to an exemplary embodiment may include a communication unit 8310 (e.g., communicator), a memory 8320, and a processor 8330; [0449] The memory 8320 may store programs for processing and control of the 
processor 8330 and may store input data or output data); and 
     programming in the memory, wherein execution of the programming by the processor configures the wearable device to perform functions ([0469] the processor 8330 may determine a first wearable device,…by using the capability information about the plurality of wearable devices, which is stored in the memory 8320; [0478] The image frame processed in the camera 8371 may be stored in the memory 8320 or may be transmitted to the outside through the communication unit 8310; [0481] As illustrated in FIG. 85, the wearable device 8500 according to an exemplary embodiment may include a communication unit 8510 (e.g., communicator), a memory 8520, a processor 8530, a user input unit 8540 (e.g., user inputter), and an output unit 8550 (e.g., outputter)), including functions to: 
 	pair the wearable device with a mobile device via the wireless network (Fig. 1; Fig. 5; Figs. 8-9; Figs. 11-24; [abstract] a mobile terminal includes a communicator configured to communicate with wearable devices; a processor configured to determine a first wearable device and a second wearable device among the wearable devices capable of executing a function of the mobile terminal);
 	send private user data to the mobile device via the wireless network (Figs. 62, private data 6222; Fig. 63, private data 6223; Fig. 66, private data 6225; [0058]; [0087] The function, the capability, and the operation of the privacy protection function will now be described.  The mobile terminal 110 may perform the privacy protection function by performing a display operation of displaying a UI for inquiring of a user about whether to start a privacy protection mode by using a display unit, an audio output operation of providing the user with information to be provided to the user as audio information when the mode is the privacy protection mode, and a display operation of providing the user with information to be provided to the user as visual information when the mode is not the privacy protection mode, as executions of a plurality of sub-functions for executing the privacy protection function);
 	receive updated private user data from the mobile device (Figs. 62, private data 6222; Fig. 63, private data 6223; Fig. 66, private data 6225; [0058]; [0087] The function, the capability, and the operation of the privacy protection function will now be described.  The mobile terminal 110 may perform the privacy protection function by performing a display operation of displaying a UI for inquiring of a user about whether to start a privacy protection mode by using a display unit, an audio output operation of providing the user with information to be provided to the user as audio information when the mode is the privacy protection mode, and a display operation of providing the user with information to be provided to the user as visual information when the mode is not the privacy protection mode, as executions of a plurality of sub-functions for executing the privacy protection function); and 
 	send a deletion command to delete the private user data and the updated private user data on the mobile device ([0219] when the function execution of the mobile terminal 220 using the capability information ends, the capability information may be encrypted, a password may be set to protect the capability information, or the capability information may be deleted from the 
storage or be automatically transmitted to an external device).

With regard to claim 18, the medium claim corresponds to the device claim 1, respectively, and therefore is rejected with the same rationale.

With regard to claim 19, the limitations are addressed above and Lee teaches the instructions further causing a mobile device to: 
 	receive user input on the mobile device that changes the respective private user data ([0170] The smart watch 510 may display a list of messages to be transferred to a user and receive a user selection; [0218] a user input selecting an icon representing the application, a user input unlocking a lock screen of the mobile terminal 220, and a user input of selecting multimedia content to be played back or executed by the function execution; [0251] the mobile terminal 220 may select a wearable device that is to perform the operation from among the found wearable devices); 
 	in response to the user input, modify the respective private user data in the volatile storage, the respective modified private user data including the respective private user data received from the respective wearable device and the changes from the user input on the mobile device ([0321] When an input of operating a privacy protection mode is received from the user, the smart watch 6210 may transmit a privacy protection mode ON message to the smart phone 6220.  When the privacy protection mode ON message is received, the smart phone 6220 may transmit data, which is predefined as private data, to the smart glass 6230); and 
 	synchronize the respective private user data on the mobile device with the respective wearable device by sending the respective modified private user data or a portion thereof to the respective wearable device ([0321] When an input of operating a privacy protection mode is received from the user, the smart watch 6210 may transmit a privacy protection mode ON message to the smart phone 6220.  When the privacy protection mode ON message is received, the smart phone 6220 may transmit data, which is predefined as private data, to the smart glass 6230). 

With regard to claim 20, the medium claim corresponds to the device claim 2, respectively, and therefore is rejected with the same rationale.




Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim 3, 5-12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. 2016/0036953) in view of Holz et al. (U.S. Patent No. 10,353,532).
With regard to claim 3, the limitations are addressed above and Lee teaches wherein: 
 	the execution of the programming by the processor configures the mobile device to perform a further function to: in response to releasing the first modified private user data, unpair the first wearable device from the mobile device via the ([0098] The mobile terminal 110 may determine whether to use the operation of the wearable device according to a connection state of the wearable device connected thereto.  For example, when the wearable device is disconnected from the mobile terminal 110, the mobile terminal 110 may determine not to use the operation of the wearable device). However, Lee does not specifically teach:
-	the deletion command is generated in response to a shutdown signal being inputted on the mobile device to power off or restart the mobile device; 
Holz teaches human machine interface and augmented reality for wearable devices and methods for object detection and tracking (Fig. 6, 610; Figs. 8A-1-Fig. 8C-1; [abstract]). Holz also teaches a deletion command is generated in response to a shutdown signal being inputted on the mobile device to power off or restart the mobile device ([col. 36, lines 1-7] In some other implementations, the gestures or body movements can also be used to switch a device on or off.  After selecting a device, user performs a subsequent gesture such as a downward or upward swipe of hand and/or fingers to power on or off a device). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the wearable device taught by Lee, to have included the shutdown signal as taught by Holz, to have achieved a system and method of providing a function of a mobile terminal by using wearable devices connected to the mobile terminal.


 	assigning a first wearable device identifier to the first wearable device ([0093] The mobile terminal 110 may identify a wearable device connected thereto.  The mobile terminal 110 may generate capability information, that is, information about operations that may be performed by the wearable device connected thereto; [0221] the device ID may be an identifier for identifying a specific device from among a plurality of wearable devices; [0231] the device ID of the first wearable device 210 and the device ID of the second wearable device 230 may be stored in the memory of the mobile terminal 220);
 	generating a first wearable device entry (Fig. 1; Fig. 5; Figs. 8-9; Figs. 11-24; [abstract] a mobile terminal includes a communicator configured to communicate with wearable devices; a processor configured to determine a first wearable device and a second wearable device among the wearable devices capable of executing a function of the mobile terminal); and
 	storing the first wearable device identifier in the first wearable device entry ([0093] The mobile terminal 110 may receive the capability information about the wearable device from the wearable device and store the capability information about the wearable device in a storage.  The mobile terminal 110 may include at least one of a memory and a database as the storage; [0219] The capability information, which is received by the mobile terminal 220, may be retained in a storage.  After the capability information is stored in the storage, the access to the capability information may be limited after the elapse of a predetermined time; [0221] the smart watch according to an exemplary embodiment may store a data structure, which includes a device ID or capability information, in a memory.  The memory may further store information, such as a remaining battery capacity, as well as the information illustrated in FIG. 28.). However, Lee does not specifically teach:
- 	in a wearable device table
Holz teaches human machine interface and augmented reality for wearable devices and methods for object detection and tracking (Fig. 6, 610; Figs. 8A-1-Fig. 8C-1; [abstract]). Holz also teaches a wearable device table ([col. 11, lines 30-37] A virtual active table top can be created by defining a (substantially planar) virtual surface at or near a table top convenient to the machine receiving the input; [col. 37, lines 45-53] Other body portions will have different points which are determined for the body portion using a database query, lookup table search, or other techniques for determining a correspondence between object identity and point at which a virtual device can be affixed to the object of interest). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the wearable device taught by Lee, to have included the device table as taught by 

With regard to claim 6, the limitations are addressed above and Lee teaches wherein releasing the first modified private user data further includes: 
 	in response to generation of the deletion command, remove the first wearable device entry from the wearable device ([0479] For example, the microphone 8372 may receive audio signals from an external device or a person who speaks.  The microphone 8372 may use various noise removal algorithms for removing noise generated in the process of receiving external audio signals). However, Lee does not specifically teach: 
- 	wearable device table
Holz teaches human machine interface and augmented reality for wearable devices and methods for object detection and tracking (Fig. 6, 610; Figs. 8A-1-Fig. 8C-1; [abstract]). Holz also teaches a wearable device table ([col. 11, lines 30-37] A virtual active table top can be created by defining a (substantially planar) virtual surface at or near a table top convenient to the machine receiving the input; [col. 37, lines 45-53] Other body portions will have different points which are determined for the body portion using a database query, lookup table search, or other techniques for determining a correspondence between object identity and point at which a virtual device can be affixed to the object of interest). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having 

With regard to claim 7, the limitations are addressed above and Lee teaches wherein: 
 	the first wearable device identifier is at least one of a network address ([0072]; [0076] ZigBee is a technology for short-range wireless communication within a distance of 10 m to 20 m and ubiquitous computing in a wireless networking environment such as one that is established in a house or an office), a model number, or a serial number; and 
 	the network address is a WiFi ([0072] The term "short-range wireless communication" as used herein may refer to at least one of wireless LAN (Wi-Fi), Bluetooth, ZigBee, Wi-Fi Direct (WFD), Ultra Wideband (UWB), Infrared Data Association (IrDA), Bluetooth Low energy (BLE), near field communication (NFC), and Ant+; [0075] WFD is a new version of Wi-Fi technology and is mainly characterized in that WFD incorporates direct communication between devices.  For example, devices in which WFD is installed may communicate with each other and share information with each other even when no hotspot, router, or AP is provided; [0108] The mobile terminal 220 may be connected to the earphone by using a wireless communication method), media access control (MAC), Internet Protocol (IP), ([0072] The term "short-range wireless communication" as used herein may refer to at least one of wireless LAN (Wi-Fi), Bluetooth; [0108] The mobile terminal 220 may be connected to the earphone by using a wireless communication method, such as Bluetooth or ZigBee…The mobile terminal 220 may be connected to the smart watch by using a wireless communication method, such as Bluetooth or ZigBee), ZigBee ([0072] The term "short-range wireless communication" as used herein may refer to at least one of wireless LAN (Wi-Fi), Bluetooth, ZigBee, Wi-Fi Direct (WFD), Ultra Wideband (UWB), Infrared Data Association (IrDA), Bluetooth Low energy (BLE), near field communication (NFC), and Ant+; [0076] ZigBee is one of the IEEE 802.15.4 standards that support short-range wireless communication.  ZigBee is a technology for short-range wireless communication within a distance of 10 m to 20 m and ubiquitous computing in a wireless networking environment such as one that is established in a house or an office; [0108] The mobile terminal 220 may be connected to the earphone by using a wireless communication method, such as Bluetooth or ZigBee…The mobile terminal 220 may be connected to the smart watch by using a wireless communication method, such as Bluetooth or ZigBee; [0443] The short-range wireless communication unit 8311 may include a Zigbee communication unit (e.g., Zigbee communicator)), Digital Enhanced Cordless Telecommunications (DECT), or Near Field Communication (NFC) address ([0078] NFC, which is a sort of radio frequency ID (RFID) or electronic tag, refers to non-contact short range wireless communication using a frequency band of 13.56 MHz.  NFC enables data communication between devices at a distance of 10 cm through a short range wireless communication technology.  NFC may include a P2P mode, a reader/writer (RAN) mode, and a card emulation mode.  Ant+ refers to a wireless communication technology with low power consumption and is used for short range communication by using a frequency band of 2.4 GHz; [0443] The short-range wireless communication unit 8311 may include a near field communication (NFC)/RFID unit (e.g., near field communicator). 

With regard to claim 8, the limitations are addressed above and Lee teaches wherein execution of the programming by the processor further configures the mobile device to perform functions to: 
     pair the mobile device with a second wearable device of the plurality of wearable devices via the wireless network (Fig. 1; Fig. 2, 230; Fig. 3, S330; [abstract] a second wearable device among the wearable devices capable of executing a function of the mobile terminal) by: 
 	assigning a second wearable device identifier to the second wearable device ([abstract] the second wearable device being configured to perform a second sub-function to be executed together with the first sub-function to execute the function of the mobile terminal; [0224] The device ID may be an identifier for identifying a specific device from among a plurality of wearable devices; [0229] If the earphone is the second device to connect to the mobile terminal 220, the mobile terminal 220 may recognize the earphone as the second wearable device 230 and assign the identifier of the second wearable device 230 to the earphone; [0231] the device ID of the second wearable device 230 may be stored in the memory of the mobile terminal 220); 
 	generating a second wearable device entry ([abstract] the second wearable device being configured to perform a second sub-function to be executed together with the first sub-function to execute the function of the mobile terminal; [0224] The device ID may be an identifier for identifying a specific device from among a plurality of wearable devices; [0229] If the earphone is the second device to connect to the mobile terminal 220, the mobile terminal 220 may recognize the earphone as the second wearable device 230 and assign the identifier of the second wearable device 230 to the earphone; [0231] the device ID of the second wearable device 230 may be stored in the memory of the mobile terminal 220); and 
 	storing the second wearable device identifier in the second wearable device entry ([0231] the device ID of the second wearable device 230 may be stored in the memory of the mobile terminal 220); 
     receive second private user data from the second wearable device via the wireless network (Fig. 1; 120 and 130; Fig. 2, 230; Fig. 62, private data 6222; [0321] When an input of operating a privacy protection mode is received from the user, the smart watch 6210 may transmit a privacy protection mode ON message to the smart phone 6220.  When the privacy protection mode ON message is received, the smart phone 6220 may transmit data, which is predefined as private data, to the smart glass), wherein the mobile device does not store the second private user data in volatile or non-volatile storage before receiving the second private user data ([0096] The performance information may be prestored in the wearable device, or the performance information measured by the wearable device may be stored; [0118] Examples of the memory may include a volatile memory and a non-volatile memory; [0211] The information about the capability of the wearable device, which is stored in the wearable device; [0219] The capability information, which is received by the mobile terminal 220, may be retained in a storage.  After the capability information is stored in the storage, the access to the capability information may be limited after the elapse of a predetermined time.  For example, when the function execution of the mobile terminal 220 using the capability information ends, the capability information may be encrypted, a password may be set to protect the capability information, or the capability information may be deleted from the storage or be automatically transmitted to an external device); 
     store the second private user data received from the second wearable device ([0231] the device ID of the second wearable device 230 may be stored in the memory of the mobile terminal 220 in volatile storage on the mobile device ([0118] Examples of the memory may include a volatile memory and a non-volatile memory) in association with the second wearable device identifier where the second private user data originated (Fig. 62, private data 6222; [0321] When an input of operating a privacy protection mode is received from the user, the smart watch 6210 may transmit a privacy protection mode ON message to the smart phone 6220.  When the privacy protection mode ON message is received, the smart phone 6220 may transmit data, which is predefined as private data, to the smart glass); and 
     in response to a second user input on the mobile device that changes the second private user data, modify the second private user data in the volatile storage ([0118] Examples of the memory may include a volatile memory and a non-volatile memory), the second modified private user data including the second private user data received from the second wearable device (Fig. 62, 6230; [0320] As illustrated in FIGS. 62 to 64, the method of providing the private information displaying function, according to an exemplary embodiment, may be performed using a smart watch 6210, a smart phone 6220, and a smart glass 6230) and the changes from the second user input on the mobile device ([0148] an operation execution request transmitted from a mobile terminal to a first wearable device may be changed according to a connection state of a second wearable device, and the operation of the second wearable device may not be performed.  For example, the UI provided through the smart watch 510 in operation S582 of FIG. 6 may be changed according to the connection state of the earphone 530, and operation 584 may not be performed; [0321] When the privacy protection mode ON message is received, the smart phone 6220 may transmit data, which is predefined as private data, to the smart glass 6230). However, Lee does not specifically teach: 
- 	in the wearable device table
Holz teaches human machine interface and augmented reality for wearable devices and methods for object detection and tracking (Fig. 6, 610; Figs. 8A-1-Fig. 8C-1; [abstract]). Holz also teaches a wearable device table ([col. 11, lines 30-37] A virtual active table top can be created by defining a (substantially planar) virtual surface at or near a table top convenient to the machine receiving the input; [col. 37, lines 45-53] Other body portions will have different points which are determined for the body portion using a database query, lookup table search, or other techniques for determining a correspondence between object identity and point at which a virtual device can be affixed to the object of interest). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the wearable device taught by Lee, to have included the device table as taught by Holz, to have achieved a system and method of providing a function of a mobile terminal by using wearable devices connected to the mobile terminal.

With regard to claim 9, the limitations are addressed above and Lee teaches wherein execution of the programming by the processor further configures the mobile device to perform functions to: 
([0069] modify the entire list of elements and do not modify the individual elements of the list; [0170] The smart watch 510 may display a list of messages to be transferred to a user and receive a user selection; [0295] In operation S5620, the mobile terminal 220 may determine whether it is possible to control the first device in a list of devices for which a determination as to whether the devices are usable has not been determined; [0301] The mobile terminal 220 may re-determine wearing or non-wearing with respect to other devices except for the first device in the list of devices for which a determination as to whether the devices are usable has not been determined.  For example, the mobile terminal 220 may perform operations S5710 and S5720 on the other devices except for the first device in the list of devices for which a determination as to whether the devices are usable has not been determined, and perform operations S5730 or S5740 again); 
 	receive a user selection of one or more of the paired wearable devices to synchronize the first or second modified private user data with from the graphical user interface ([0170] The smart watch 510 may display a list of messages to be transferred to a user and receive a user selection; [0218] a user input selecting an icon representing the application, a user input unlocking a lock screen of the mobile terminal 220, and a user input of selecting multimedia content to be played back or executed by the function execution; [0251] the mobile terminal 220 may select a wearable device that is to perform the operation from among the found wearable devices); and 
 	in response to the user selection from the graphical user interface, selectively synchronize the first or second modified private user data on the mobile device with the selected wearable devices ([0321] When an input of operating a privacy protection mode is received from the user, the smart watch 6210 may transmit a privacy protection mode ON message to the smart phone 6220.  When the privacy protection mode ON message is received, the smart phone 6220 may transmit data, which is predefined as private data, to the smart glass 6230). 

With regard to claim 10, the limitations are addressed above and Lee teaches wherein: 
     storing the first private user data from the first wearable device in volatile storage on the mobile device further includes storing the first private user data in association with the first wearable device identifier where the first private user data originated ([0320] As illustrated in FIGS. 62 to 64, the method of providing the private information displaying function, according to an exemplary embodiment, may be performed using a smart watch 6210, a smart phone 6220, and a smart glass 6230; [0321] When an input of operating a privacy protection mode is received from the user, the smart watch 6210 may transmit a privacy protection mode ON message to the smart phone 6220.  When the privacy protection mode ON message is received, the smart phone 6220 may transmit data, which is predefined as private data, to the smart watch 6230); and 
     execution of the programming by the processor further configures the mobile device to perform a further function to: 
 	selectively synchronize the second private user data with only the second wearable device by only sending the second modified private user data or a portion thereof to the second wearable device based on the stored associated second wearable device identifier ([0087] The function, the capability, and the operation of the privacy protection function will now be described.  The mobile terminal 110 may perform the privacy protection function by performing a display operation of displaying a UI for inquiring of a user about whether to start a privacy protection mode by using a display unit, an audio output operation of providing the user with information to be provided to the user as audio information when the mode is the privacy protection mode, and a display operation of providing the user with information to be provided to the user as visual information when the mode is not the privacy protection mode, as executions of a plurality of sub-functions for executing the privacy protection function; [0105] According to another exemplary embodiment, in order to execute the privacy protection function, the mobile terminal 220 may set the mapping information as follows.  The mapping information may indicate that a UI provided to the user so as to execute the privacy protection function is provided to the smart watch.  The mapping information may indicate that UI data and a request to execute the UI provided to the user so as to execute the privacy protection function should be transmitted to the smart watch.  When the information to be provided to the user is private information, the mobile terminal 220 may provide the information in the form of auditory information 
through the earphone; [0321] When an input of operating a privacy protection mode is received from the user, the smart watch 6210 may transmit a privacy protection mode ON message to the smart phone 6220.  When the privacy protection mode ON message is received, the smart phone 6220 may transmit data, which is predefined as private data, to the smart watch 6230).

With regard to claim 11, the limitations are addressed above and Lee teaches wherein: 
     the second wearable device entry includes a modification status field indicating whether the second private user data received from the second wearable device is modified ([0128] the method of performing the second operation may be changed according to the execution result of the first operation; [0148] An operation execution request transmitted from a mobile terminal to a first wearable device may be changed according to a connection state of a second wearable device, and the operation of the second wearable device may not be performed); 
([0128] the method of performing the second operation may be changed according to the execution result of the first operation; [0148] An operation execution request transmitted from a mobile terminal to a first wearable device may be changed according to a connection state of a second wearable device, and the operation of the second wearable device may not be performed); 
     execution of the programming by the processor further configures the mobile device to perform functions to: 
 	in response to the second user input on the mobile device that changes the second private user data received from the second wearable device stored in the volatile memory, set the modification status field to indicate modification of the second private user data ([0128] the method of performing the second operation may be changed according to the execution result of the first operation; [0148] An operation execution request transmitted from a mobile terminal to a first wearable device may be changed according to a connection state of a second wearable device, and the operation of the second wearable device may not be performed); and 
 	in response to setting of the modification status field, synchronize changes to the second private user data to the second wearable device ([0128] the method of performing the second operation may be changed according to the execution result of the first operation; [0148] An operation execution request transmitted from a mobile terminal to a first wearable device may be changed according to a connection state of a second wearable device, and the operation of the second wearable device may not be performed). However, Lee does not specifically teach: 
- 	the wearable device table
Holz teaches human machine interface and augmented reality for wearable devices and methods for object detection and tracking (Fig. 6, 610; Figs. 8A-1-Fig. 8C-1; [abstract]). Holz also teaches a wearable device table ([col. 11, lines 30-37] A virtual active table top can be created by defining a (substantially planar) virtual surface at or near a table top convenient to the machine receiving the input; [col. 37, lines 45-53] Other body portions will have different points which are determined for the body portion using a database query, lookup table search, or other techniques for determining a correspondence between object identity and point at which a virtual device can be affixed to the object of interest). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the wearable device taught by Lee, to have included the device table as taught by Holz, to have achieved a system and method of providing a function of a mobile terminal by using wearable devices connected to the mobile terminal.

With regard to claim 12, the limitations are addressed above and Lee teaches wherein execution of the programming by the processor further configures the mobile device to perform functions to: 
([0087] The function, the capability, and the operation of the privacy protection function will now be described.  The mobile terminal 110 may perform the privacy protection function by performing a display operation of displaying a UI for inquiring of a user about whether to start a privacy protection mode by using a display unit, an audio output operation of providing the user with information to be provided to the user as audio information when the mode is the privacy protection mode; [0105] According to another exemplary embodiment, in order to execute the privacy protection function, the mobile terminal 220 may set the mapping information as follows.  The mapping information may indicate that a UI provided to the user so as to execute the privacy protection function is provided to the smart watch.  The mapping information may indicate that UI data and a request to execute the UI provided to the user so as to execute the privacy protection function should be transmitted to the smart watch.  When the information to be provided to the user is private information, the mobile terminal 220 may provide the information in the form of auditory information through the earphone), alter the first modified private user data in the volatile storage, the first altered modified private user data including the first modified private user data and the changes from the third user input on the mobile device (Fig. 62, privacy protection mode on; Fig. 65, private audio data; [0327] In operation S6224, in the privacy protection mode, the smart phone 6220 may transmit data to the smart glass 6230.  FIG. 62 illustrates an example in which the data requiring the privacy protection in the privacy protection mode is transmitted to the smart glass 6230, and the smart glass 6230 displays the data requiring the privacy protection; [0330] As illustrated in FIGS. 65 to 67, the method of providing the private information displaying function, according to another exemplary embodiment, may be performed using a smart watch 6210, a smart phone 6220, and an earphone 6231; [0334] The earphone 6230 may provide information to the user so that only a person wearing the earphone 6231 is enabled to easily recognize the information.  Since the information requiring the privacy protection is output through the earphone 6231, the user is enabled to personally confirm the information requiring the privacy protection); 
     detect a timeout period elapsing in which the mobile device fails to communicate with the first wearable device via the wireless network or a predetermined number of reconnection attempts with the first wearable device is exceeded ([0219] the access to the capability information may be limited after the elapse of a predetermined time.  For example, when the function execution of the mobile terminal 220 using the capability information ends, the capability information may be encrypted, a password may be set to protect the capability information, or the capability information may be deleted from the storage or be automatically transmitted to an external device); 

 	synchronize the first altered modified private user data on the mobile device with the second wearable device by sending the first altered modified private user data or a portion thereof to the second wearable device ([0113] The mobile terminal 220 may transmit the second operation execution request to the second wearable device 230 such that the second operation to be performed at the same time as the operation of the first wearable device is performed by the second wearable device so as to execute the function of the mobile terminal 220; [0128] the first operation and the second operation may be performed in association with each other. Since the second operation may be performed at the same time as the first operation or may be performed before or after the first operation, the first operation and the second operation may have an anteroposterior relation); and 
 	update the first wearable device entry to delete the first wearable device identifier and store the second wearable device identifier ([0219] when the function execution of the mobile terminal 220 using the capability information ends, the capability information may be encrypted, a password may be set to protect the capability information, or the capability information may be deleted from the storage or be automatically transmitted to an external device). However, Lee does not specifically teach: 
- 	the wearable device table
(Fig. 6, 610; Figs. 8A-1-Fig. 8C-1; [abstract]). Holz also teaches a wearable device table ([col. 11, lines 30-37] A virtual active table top can be created by defining a (substantially planar) virtual surface at or near a table top convenient to the machine receiving the input; [col. 37, lines 45-53] Other body portions will have different points which are determined for the body portion using a database query, lookup table search, or other techniques for determining a correspondence between object identity and point at which a virtual device can be affixed to the object of interest). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the wearable device taught by Lee, to have included the device table as taught by Holz, to have achieved a system and method of providing a function of a mobile terminal by using wearable devices connected to the mobile terminal.

With regard to claim 17, the device claim corresponds to the device claim 3, respectively, and therefore is rejected with the same rationale.



Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA C. LEGGETT whose telephone number is (571)270-7700. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREA C LEGGETT/Primary Examiner, Art Unit 2171